PER CURIAM.
On motion of John H. Miller, counsel for the appellee, and it appearing to the court that this cause was submitted to the court for con‘sideration and decision on the briefs filed by counsel in the cause entitled Kings County Raisin & Fruit Co., Appellant, v. U. S. Consolidated Seeded Raisin Co. (No. 1,835 here) 182 Fed. 59, in which latter "case an opinion of this court was filed, and a decree was filed and entered on October 3, 1910, affirming the order of the court below, ordered, decree of the court below herein affirmed, with costs in favor of the appellee and against the appellants, and that a decree be filed and entered herein accordingly.